Title: To George Washington from General William Howe, 27 February 1777
From: Howe, William
To: Washington, George



Sir,
Head Quarters at Brunswick, 27th February 1777.

Some Days having elapsed since the Conference between Lt Col. Walcott and Lt Col. Harrison without hearing from You for the further Prosecution of the Business relative to Prisoners of War, I am to trouble You with my Request to have a second Meeting at the same, or at any other Place You shall appoint, and to desire You will vest Lt Col. Harrison with proper Powers for reducing to the Form of a regular Cartel, the Agreement already concluded between us, for the Exchange of Prisoners.
With much Reluctance I am to remonstrate against the Treatment of Lt Col. Campbell of the 71st Regiment, who, Instead of being exchanged, to which he has an indubitable Right, is, I am credibly informed, put into close Confinement at Concord in the Massachusetts Bay, contrary to the Tenour of his Parole, which is binding to both Parties.
Serjeant McConkie and Serjeant Andrews are also, I hear, still in close Confinement in that Province.
These Grievances requiring Your immediate Interposition, I am hopeful You will give them the speediest Redress, and that All Prisoners of War at present in Your Possession, will be returned without further Delay; Their Detention being contrary to the Agreement subsisting between us. I am Sir, your most obedient humble Servant

W. Howe

